Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 1 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 1 of 25




                            FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         STATE OF CALIFORNIA, by            No. 19-15974
         and through Attorney General
         Xavier Becerra,                        D.C. No.
                    Plaintiff-Appellee,   3:19-cv-01184-EMC

                       v.

         ALEX M. AZAR II, in his
         Official Capacity as Secretary
         of the U.S. Department of
         Health & Human Services;
         U.S. DEPARTMENT OF
         HEALTH & HUMAN SERVICES,
                Defendants-Appellants.
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 2 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 2 of 25




         2            STATE OF CALIFORNIA V. AZAR


         ESSENTIAL ACCESS HEALTH,           No. 19-15979
         INC.; MELISSA MARSHALL,
         M.D.,                                  D.C. No.
                  Plaintiffs-Appellees,   3:19-cv-01195-EMC

                       v.

         ALEX M. AZAR II, Secretary
         of U.S. Department of Health
         and Human Services; UNITED
         STATES DEPARTMENT OF
         HEALTH AND HUMAN
         SERVICES,
               Defendants-Appellants.


         STATE OF OREGON; STATE OF          No. 19-35386
         NEW YORK; STATE OF
         COLORADO; STATE OF                   D.C. Nos.
         CONNECTICUT; STATE OF            6:19-cv-00317-MC
         DELAWARE; DISTRICT OF            6:19-cv-00318-MC
         COLUMBIA; STATE OF
         HAWAII; STATE OF ILLINOIS;
         STATE OF MARYLAND;
         COMMONWEALTH OF
         MASSACHUSETTS; STATE OF
         MICHIGAN; STATE OF
         MINNESOTA; STATE OF
         NEVADA; STATE OF NEW
         JERSEY; STATE OF NEW
         MEXICO; STATE OF NORTH
         CAROLINA; COMMONWEALTH
         OF PENNSYLVANIA; STATE OF
         RHODE ISLAND; STATE OF
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 3 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 3 of 25




                      STATE OF CALIFORNIA V. AZAR         3


         VERMONT; COMMONWEALTH
         OF VIRGINIA; STATE OF
         WISCONSIN; AMERICAN
         MEDICAL ASSOCIATION;
         OREGON MEDICAL
         ASSOCIATION; PLANNED
         PARENTHOOD FEDERATION OF
         AMERICA, INC.; PLANNED
         PARENTHOOD OF
         SOUTHWESTERN OREGON;
         PLANNED PARENTHOOD
         COLUMBIA WILLAMETTE;
         THOMAS N. EWING, M.D.;
         MICHELE P. MEGREGIAN,
         C.N.M.,
                  Plaintiffs-Appellees,

                       v.

         ALEX M. AZAR II; UNITED
         STATES DEPARTMENT OF
         HEALTH AND HUMAN
         SERVICES; DIANE FOLEY;
         OFFICE OF POPULATION
         AFFAIRS,
               Defendants-Appellants.
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 4 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 4 of 25




         4            STATE OF CALIFORNIA V. AZAR


         STATE OF WASHINGTON;                   No. 19-35394
         NATIONAL FAMILY PLANNING
         AND REPRODUCTIVE HEALTH                D.C. Nos.
         ASSOCIATION; FEMINIST             1:19-cv-03040-SAB
         WOMEN'S HEALTH CENTER;            1:19-cv-03045-SAB
         DEBORAH OYER, M.D.;
         TERESA GALL,
                 Plaintiffs-Appellees,    ORDER ON MOTIONS
                                          FOR STAY PENDING
                       v.                      APPEAL

         ALEX M. AZAR II, in his
         official capacity as Secretary
         of the United States
         Department of Health and
         Human Services; UNITED
         STATES DEPARTMENT OF
         HEALTH AND HUMAN
         SERVICES; DIANE FOLEY,
         MD, in her official capacity
         as Deputy Assistant
         Secretary for Population
         Affairs; OFFICE OF
         POPULATION AFFAIRS,
                Defendants-Appellants.

                            Filed June 20, 2019

              Before: Edward Leavy, Consuelo M. Callahan,
                    and Carlos T. Bea, Circuit Judges.

                             Per Curiam Order
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 5 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 5 of 25




                         STATE OF CALIFORNIA V. AZAR                         5

                                   SUMMARY *


                                    Civil Rights

             The panel granted the United States Department of
         Health and Human Services’ motion for a stay pending
         appeal of three preliminary injunction orders issued by
         district courts in three states which enjoined from going into
         effect the 2019 revised regulations to Title X of the Public
         Health Service Act, pertaining to pre-pregnancy family
         planning services.

             In 1970, Congress enacted Title X to create a limited
         grant program for certain types of pre-pregnancy family
         planning services. Section 1008 of Title X provides that
         none on the funds appropriated under the subchapter shall be
         used in programs where abortion is a method of family
         planning. In 1988, the Department of Health and Human
         Service promulgated regulations forbidding Title X grantees
         from providing counseling or referrals for, or otherwise
         encouraging, promoting, or advocating abortion as a method
         of family planning. Several years later, the Department
         suspended the 1988 regulations and promulgated new Title
         X regulations, which re-interpreted § 1008 as requiring,
         among other things, that Title X grantees provide
         “nondirective” abortion counseling and abortion referrals
         upon request. In 2019, the Department once again revised
         its Title X regulations, promulgating regulatory language
         (the “Final Rule”) that substantially reverted back to the
         1988 regulations. A group of state governments and existing

             *
               This summary constitutes no part of the opinion of the court. It
         has been prepared by court staff for the convenience of the reader.
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 6 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 6 of 25




         6             STATE OF CALIFORNIA V. AZAR

         Title X grantees challenged the Final Rule in federal court in
         three states (California, Washington and Oregon), and
         sought preliminary injunctive relief. The district courts in
         all three states granted plaintiffs’ preliminary injunction
         motions on nearly identical grounds. The Department
         appealed and sought to stay the injunctions pending a
         decision of the merits of its appeals.

             The panel first noted that the Final Rule was a reasonable
         interpretation of § 1008. The panel further stated that the
         Supreme Court’s decision in Rust v. Sullivan, 500 U.S. 173
         (1991), largely foreclosed any attempt to argue that the Final
         Rule was not a reasonable interpretation of the text of
         § 1008. The panel rejected the district courts’ conclusions
         that two intervening laws, a Health and Human Services
         appropriations rider and an ancillary provision of the
         Affordable Care Act, Title I § 1554, rendered the Final Rule
         invalid. The panel concluded that neither law impliedly
         repealed or amended § 1008. The panel further held that
         Final Rule’s counseling and referral requirements was not in
         conflict with the appropriations rider’s nondirective
         pregnancy counseling mandate. Finally, the panel held that
         even if plaintiffs properly preserved their Affordable Care
         Act challenge, it was likely that § 1554 did not affect
         § 1008’s prohibition on funding programs where abortion
         was a method of family planning.

             The panel held that, in light of the narrow permissible
         scope of the district court’s review of the Department’s
         reasoning under the arbitrary and capricious standard, the
         Department was likely to prevail on its argument that the
         district court erred in concluding that the Final Rule’s
         enactment violated the Administrative Procedure Act.
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 7 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 7 of 25




                       STATE OF CALIFORNIA V. AZAR                 7

             The panel held that the remaining factors also favored a
         stay pending appeal, noting that the Department and the
         public at large are likely to suffer irreparable harm in the
         absence of a stay, which were comparatively greater than the
         harms plaintiffs were likely to suffer.


                                COUNSEL

         Jaynie Lilley, Katherine Allen, and Michael S. Raab,
         Appellate Staff; Brinton Lucas, Senior Counsel; Hashim M.
         Mooppan, Deputy Assistant Attorney General; Joseph H.
         Hunt, Assistant Attorney General; for Defendants-
         Appellants.

         Anna Rich, Ketakee Kane, and Brenda Ayon Verduzco,
         Deputy Attorneys General; Kathleen Boergers, Supervising
         Deputy Attorney General; Michael L. Newman, Senior
         Assistant Attorney General; Xavier Becerra, Attorney
         General; Office of the Attorney General, Oakland,
         California; for Plaintiff-Appellee State of California.

         Michelle Ybarra, Sarah Salomon, Sophie Hood, and Justine
         Sessions, Keker Van Nest & Peters LLP, San Francisco,
         California, for Plaintiffs-Appellees. Essential Access
         Health, Inc. and Melissa Marshall, M.D.

         Judith N. Vale, Senior Assistant Solicitor General; Barbara
         D. Underwood, Solicitor General; Letitia James, Attorney
         General; Office of the Attorney General, Albany, New York;
         Benjamin Gutman, Solicitor General; Jona J. Maukonen,
         Senior Assistant Attorney General; Ellen F. Rosenblum,
         Attorney General; Office of the Attorney General, Salem,
         Oregon; Phil Weiser, Attorney General, State of Colorado;
         William Tong, Attorney General, State of Connecticut;
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 8 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 8 of 25




         8             STATE OF CALIFORNIA V. AZAR

         Kathy Jennings, Attorney General, State of Delaware; Karl
         A. Racine, Attorney General, District of Columbia; Clare E.
         Connors, Attorney General, State of Hawaii; Kwame Raoul,
         Attorney General, State of Illinois; Brian E. Frosh, Attorney
         General, State of Maryland; Maura Healey, Attorney
         General, Commonwealth of Massachusetts; Dana Nessel,
         Attorney General, State of Michigan; Keith Ellison,
         Attorney General, State of Minnesota; Aaron Ford, Attorney
         General, State of Nevada; Gurbir Singh Grewal, Attorney
         General, State of New Jersey; Hector Balderas, Attorney
         General, State of New Mexico; Josh Stein, Attorney
         General, State of North Carolina; Josh Shapiro, Attorney
         General, Commonwealth of Pennsylvania; Peter F. Neronha,
         Attorney General, State of Rhode Island; T.J. Donovan,
         Attorney General, State of Vermont; Mark R. Herring,
         Attorney General, Commonwealth of Virginia; Josh Kaul,
         Attorney General, State of Wisconsin; for Plaintiffs-
         Appellees State of Oregon, State of New York, State of
         Colorado, State of Connecticut, State of Delaware, District
         of Columbia, State of Hawaii, State of Illinois, State of
         Maryland, Commonwealth of Massachusetts, State of
         Michigan, State of Minnesota, State of Nevada, State of New
         Jersey, State of New Mexico, State of North Carolina,
         Commonwealth of Pennsylvania, State of Rhode Island,
         State of Vermont, Commonwealth of Virginia, and State of
         Wisconsin.

         Alan E. Schoenfeld, Wilmer Cutler Pickering Hale and Dorr
         LLP, New York, New York; Joshua M. Koppel, Albinas J.
         Prizgintas, Kimberly A. Parker, and Paul R.Q. Wolfson,
         Wilmer Cutler Pickering Hale and Dorr LLP, Washington,
         D.C.; Kennon Scott, Per A. Ramfjord, and Jeremy D. Sacks,
         Stoel Rives LLP, Portland, Oregon; Erin G. Sutton, Leonard
         A. Nelson, and Brian D. Vandenberg, Office of General
         Counsel, American Medical Association, Chicago, Illinois;
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 9 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 9 of 25




                       STATE OF CALIFORNIA V. AZAR                 9

         Mark Bonnano, General Counsel, Oregon Medical
         Association, Portland, Oregon; Carri Y. Flaxman and
         Helene T. Krasnoff, Planned Parenthood Federation of
         America Inc., Washington, D.C.; for Plaintiffs-Appellees
         American Medical Association; Oregon Medical
         Association; Planned Parenthood Federation of America,
         Inc.; Planned Parenthood of Southwestern Oregon; Planned
         Parenthood Columbia Willamette; Thomas N. Ewing, M.D.;
         Michele P. Megregian, C.N.M.

         Kristin Beneski, Paul M. Crisalli, and Jeffrey T. Sprung,
         Assistant Attorneys General; Norah G. Purcell, Solicitor
         General; Robert Ferguson, Attorney General; Office of the
         Attorney General, Seattle, Washington; for Plaintiff-
         Appellee State of Washington

         Fiona Kaye, Brigitte Amiri, Elizabeth Deutsch, Anjali Dalal,
         and Ruth E. Harlow, American Civil Liberties Union
         Foundation; Emily Chiang, American Civil Liberties Union
         Foundation of Washington; Joe Shaeffer, MacDonald
         Hoague & Bayless, Seattle, Washington; Brandon D.
         Harper, Jennifer B. Sokoler, and Nicole M. Argentieri,
         O’Melveny & Myers LLP, New York, New York; Sara
         Zdeb, O’Melveny & Myers LLP, Washington, D.C.; for
         Plaintiffs-Appellees National Family Planning and
         Reproductive Health Association, Feminist Women's Health
         Center. Deborah Oyer M.D., and Teresa Gall.
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 10 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 10 of 25




         10             STATE OF CALIFORNIA V. AZAR

                                   ORDER

         PER CURIAM:

                               BACKGROUND

              In 1970, Congress enacted Title X of the Public Health
         Service Act (“Title X”) to create a limited grant program for
         certain types of pre-pregnancy family planning services. See
         Pub. L. No. 91-572, 84 Stat. 1504 (1970). Section 1008 of
         Title X, which has remained unchanged since its enactment,
         is titled “Prohibition of Abortion,” and provides:

                None of the funds appropriated under this
                subchapter shall be used in programs where
                abortion is a method of family planning.

         42 U.S.C. § 300a-6.

             In 1988, the Department of Health and Human Services
         (“HHS”) explained that it “interpreted [§] 1008 . . . as
         prohibiting Title X projects from in any way promoting or
         encouraging abortion as a method of family planning,” and
         “as requiring that the Title X program be ‘separate and
         distinct’ from any abortion activities of a grantee.” 53 Fed.
         Reg. at 2923. Accordingly, HHS promulgated regulations
         forbidding Title X grantees from providing counseling or
         referrals for, or otherwise encouraging, promoting, or
         advocating abortion as a method of family planning. Id.
         at 2945.      To prevent grantees from evading these
         restrictions, the regulations placed limitations on the list of
         medical providers that a program must offer patients as part
         of a required referral for prenatal care. See id. Such a list
         was required to exclude providers whose principal business
         is the provision of abortions, had to include providers who
         do not provide abortions, and could not weigh in favor of
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 11 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 11 of 25




                          STATE OF CALIFORNIA V. AZAR                        11

         providers who perform abortions. Id. at 2945. The
         regulations also required grantees to keep their Title X
         funded projects “physically and financially separate” from
         all abortion-related services that the grantee might also
         provide (the “physical-separation” requirement). Id.

             In 1991, the Supreme Court upheld the 1988 regulations
         against a challenge in Rust v. Sullivan, 500 U.S. 173 (1991).
         Rust held that § 1008 of Title X was ambiguous as to
         whether grantees could counsel abortion as a family
         planning option and make referrals to abortion providers. Id.
         at 184. Applying deference under Chevron, USA, Inc. v.
         Natural Resources Defense Council, Inc., 467 U.S. 837,
         842–43 (1984), the Supreme Court found that the 1988
         regulations were a permissible interpretation of § 1008. Id.
         at 184–85. The Supreme Court also held that the 1988
         regulations were not arbitrary or capricious because the
         regulations were justified by “reasoned analysis,” that the
         regulations were consistent with the plain language of Title
         X, and that they did not violate the First or Fifth
         Amendments. Id. at 198–201.

             Several years later (and under a new presidential
         administration), HHS suspended the 1988 regulations.
         58 Fed. Reg. 7455 (1993). HHS finally promulgated new
         Title X regulations in 2000, which re-interpreted § 1008 as
         requiring Title X grantees to provide “nondirective” 1
         abortion counseling and abortion referrals upon request.
         65 Fed. Reg. 41270–79.        The 2000 regulations also

              1
                Under the 2000 regulations, “nondirective” counseling meant the
         provision of “factual, neutral information about any option, including
         abortion, as [medical providers] consider warranted by the
         circumstances, . . . [without] steer[ing] or direct[ing] clients toward
         selecting any option.” 65 Fed. Reg. 41270–01.
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 12 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 12 of 25




         12             STATE OF CALIFORNIA V. AZAR

         eliminated the 1988        regulations’ physical-separation
         requirement. Id.

             In 2019, HHS once again revised its Title X regulations,
         promulgating regulatory language (the “Final Rule”) that
         substantially reverts back to the 1988 regulations. 84 Fed.
         Reg. 7714. Under the Final Rule, Title X grantees are
         prohibited from providing referrals for, and from engaging
         in activities that otherwise encourage or promote, abortion
         as a method of family planning. Id. at 7788–90. Providers
         are required to refer pregnant women to a non-abortion pre-
         natal care provider, and may also provide women with a list
         of other providers (which may not be composed of more
         abortion providers than non-abortion providers). See id.
         at 7789. Notably, however, the Final Rule is less restrictive
         than the 1988 regulations: it allows (but does not require) the
         neutral presentation of abortion information during
         nondirective pregnancy counseling in Title X programs. Id.
         The Final Rule also revives the 1988 regulations’ physical-
         separation requirement, imposes limits on which medical
         professionals can provide pregnancy counseling, clarifies
         the previous requirement that family planning methods be
         “medically approved,” and creates a requirement that
         providers encourage family participation in decisions. Id.
         at 7789.

             The Final Rule was scheduled to take effect on May 3,
         2019, although grantees would have until March 4, 2020, to
         comply with the physical-separation requirement. Id.
         at 7714. But a group of state governments and existing Title
         X grantees (“Plaintiffs”) challenged the Final Rule in federal
         court in three states (California, Washington, and Oregon),
         and sought preliminary injunctive relief. The district courts
         in all three states granted Plaintiffs’ preliminary injunction
         motions on nearly identical grounds. See Washington v.
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 13 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 13 of 25




                        STATE OF CALIFORNIA V. AZAR                   13

         Azar, 19-cv-3040, 2019 WL 1868632 (E.D. Wash. Apr. 25,
         2019); Oregon v. Azar, 19-cv-317, 2019 WL 1897475 (D.
         Oregon Apr. 29, 2019); California v. Azar, 19-cv-1184, 19-
         cv-1195, 2019 WL 1877392 (N.D. Cal. Apr. 26, 2019). As
         a result of the three preliminary injunctions, the Final Rule
         has not gone into effect.

             HHS appealed all three preliminary injunction orders to
         this court, and filed motions to stay the injunctions pending
         a decision on the merits of its appeals. Because the three
         motions for a stay pending appeal present nearly identical
         issues, we consider all three motions jointly.

                                  ANALYSIS

             In ruling on a stay motion, we are guided by four factors:
         “(1) whether the stay applicant has made a strong showing
         that he is likely to succeed on the merits; (2) whether the
         applicant will be irreparably injured absent a stay;
         (3) whether issuance of the stay will substantially injure the
         other parties interested in the proceeding; and (4) where the
         public interest lies.” Nken v. Holder, 556 U.S. 418, 434
         (2009) (internal quotation marks omitted). Although review
         of a district court’s grant of a preliminary injunction is for
         abuse of discretion, Southwest Voter Registration Education
         Project v. Shelley, 344 F.3d 914, 918 (9th Cir. 2003), “[a]
         district court by definition abuses its discretion when it
         makes an error of law,” Koon v. United States, 518 U.S. 81,
         100 (1996).

                                        I.

             We conclude that the Government is likely to prevail on
         its challenge to the district courts’ preliminary injunctions
         based on their findings that the Final Rule is likely invalid as
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 14 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 14 of 25




         14             STATE OF CALIFORNIA V. AZAR

         both contrary to law and arbitrary and capricious under
         5 U.S.C. § 706(2)(A).

              As a threshold matter, we note that the Final Rule is a
         reasonable interpretation of § 1008. Congress enacted
         § 1008 to ensure that “[n]one of the funds appropriated under
         this subchapter shall be used in programs where abortion is
         a method of family planning.” 42 U.S.C. § 300a-6. If a
         program promotes, encourages, or advocates abortion as a
         method of family planning, or if the program refers patients
         to abortion providers for family planning purposes, then that
         program is logically one “where abortion is a method of
         family planning.”         Accordingly, the Final Rule’s
         prohibitions on advocating, encouraging, or promoting
         abortion, as well as on referring patients for abortions, are
         reasonable and in accord with § 1008. Indeed, the Supreme
         Court has held that § 1008 “plainly allows” such a
         construction of the statute. Rust, 500 U.S. at 184 (upholding
         as a reasonable interpretation of § 1008 regulations that
         (1) prohibited abortion referrals and counseling, (2) required
         referrals for prenatal care, (3) placed restrictions on referral
         lists, (4) prohibited promoting, encouraging, or advocating
         abortion, and (5) mandated financial and physical separation
         of Title X projects from abortion-related activities). The text
         of § 1008 has not changed.

                                       II.

              Because Rust largely forecloses any attempt to argue that
         the Final Rule is not a reasonable interpretation of the text of
         § 1008, the district courts instead relied on two purportedly
         intervening laws that they say likely render the Final Rule
         “not in accordance with law.” 5 U.S.C. § 706(2)(A). The
         first is an “appropriations rider” that Congress has included
         in every HHS appropriations act since 1996. The 2018
         version states:
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 15 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 15 of 25




                       STATE OF CALIFORNIA V. AZAR               15

                For carrying out the program under [T]itle X
                of the PHS Act to provide for voluntary
                family planning projects, $286,479,000:
                Provided, [t]hat amounts provided to said
                projects under such title shall not be
                expended for abortions, that all pregnancy
                counseling shall be nondirective, and that
                such amounts shall not be expended for any
                activity (including the publication or
                distribution of literature) that in any way
                tends to promote public support or opposition
                to any legislative proposal or candidate for
                public office.

         132 Stat 2981, 3070–71 (2018) (emphasis added). The
         second is an ancillary provision of the Affordable Care Act
         (ACA), located within a subchapter of the law entitled
         “Miscellaneous Provisions,” which reads:

                Notwithstanding any other provision of this
                Act, the Secretary of Health and Human
                Services shall not promulgate any regulation
                that—

                (1) creates any unreasonable barriers to the
                ability of individuals to obtain appropriate
                medical care;

                (2) impedes timely access to health care
                services;

                (3) interferes with communications regarding
                a full range of treatment options between the
                patient and the provider;
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 16 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 16 of 25




         16             STATE OF CALIFORNIA V. AZAR

                (4) restricts the ability of health care
                providers to provide full disclosure of all
                relevant information to patients making
                health care decisions;

                (5) violates the principles of informed
                consent and the ethical standards of health
                care professionals; or

                (6) limits the availability of health care
                treatment for the full duration of a patient’s
                medical needs.

         Pub. L. No. 111-148, title I, § 1554 (42 U.S.C. § 18114)
         (“§ 1554”).

            These two provisions could render the Final Rule “not in
         accordance with law” only by impliedly repealing or
         amending § 1008, or by directly contravening the Final
         Rule’s regulatory provisions.

             First, we conclude that neither law impliedly repealed or
         amended § 1008. See Nat’l Ass’n of Home Builders v. Defs.
         of Wildlife, 551 U.S. 644, 663 (2007) (“[E]very amendment
         of a statute effects a partial repeal to the extent that the new
         statutory command displaces earlier, inconsistent
         commands.”). “[R]epeals by implication are not favored and
         will not be presumed unless the intention of the legislature
         to repeal is clear and manifest.” Id. at 662 (internal quotation
         marks and alterations omitted); United States v. Madigan,
         300 U.S. 500, 506 (1937) (“[T]he modification by
         implication of the settled construction of an earlier and
         different section is not favored.”). Indeed, “[w]e will not
         infer a statutory repeal unless the later statute expressly
         contradict[s] the original act or unless such a construction is
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 17 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 17 of 25




                       STATE OF CALIFORNIA V. AZAR                 17

         absolutely necessary . . . in order that [the] words [of the
         later statute] shall have any meaning at all.” Nat’l Ass’n of
         Home Builders, 551 U.S. at 662.

             Plaintiffs admit that there is no irreconcilable conflict
         between § 1008 and either the appropriations rider or § 1554
         of the ACA. E.g., California State Opposition to Motion for
         Stay at p. 14; Essential Access Opposition to Motion for Stay
         at p.14. And we discern no “clear and manifest” intent by
         Congress to amend or repeal § 1008 via either of these
         laws—indeed, neither law even refers to § 1008. The
         appropriations rider mentions abortion only to prohibit
         appropriated funds from being expended for abortions; and
         § 1554 of the ACA does not even mention abortion.

             As neither statute impliedly amended or repealed § 1008,
         the question is therefore whether the Final Rule is
         nonetheless “not in accordance with law” because its
         provisions are incompatible with the appropriations rider or
         § 1554 of the ACA. 5 U.S.C. § 706(2)(A). We think that
         HHS is likely to succeed on its challenge to the district
         courts’ preliminary injunctions because the Final Rule is not
         contrary to either provision.

             The appropriations rider conditions HHS funding on a
         requirement that no Title X funds be expended on abortion,
         and that “all pregnancy counseling shall be nondirective.”
         Pub. L. No. 115-245, div. B, tit. II, 132 Stat 2981, 3070–71
         (2018). (The plain text of the rider actually seems to
         reinforce § 1008’s restrictions on funding abortion-related
         activities.)

            The district courts held that the Final Rule’s counseling
         and referral requirements directly conflicted with the
         appropriations rider’s “nondirective” mandate. But its
         mandate is not that nondirective counseling be given in
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 18 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 18 of 25




         18               STATE OF CALIFORNIA V. AZAR

         every case. It is that such counseling as is given shall be
         nondirective. The Final Rule similarly does not require that
         any pregnancy counseling be given, only that if given, such
         counseling shall be nondirective (and may include neutrally-
         presented information about abortion). 84 Fed. Reg. 7716
         (“Under the [F]inal [R]ule, the Title X regulations no longer
         require pregnancy counseling, but permits the use of Title X
         funds in programs that provide pregnancy counseling, so
         long as it is nondirective.”). The Final Rule is therefore not
         in conflict with the appropriations rider’s nondirective
         pregnancy counseling mandate.

             Although the Final Rule does require the provision of
         referrals to non-abortion providers, id. at 7788–90, such
         referrals do not constitute “pregnancy counseling.” First,
         providing a referral is not “counseling.” HHS has defined
         “nondirective counseling” as “the meaningful presentation
         of options where the [medical professional] is not suggesting
         or advising one option over another,” 84 Fed. Reg. at 7716,
         whereas a “referral” involves linking a patient to another
         provider who can give further counseling or treatment, id.
         at 7748. The Final Rule treats referral and counseling as
         distinct terms, as has Congress and HHS under previous
         administrations. See, e.g., 42 U.S.C. § 300z-10; 53 Fed.
         Reg. at 2923; 2928–38 (1988); 65 Fed. Reg. 41272–75
         (2000). We therefore conclude that the Final Rule’s referral
         requirement is not contrary to the appropriations rider’s
         nondirective pregnancy counseling mandate. 2


              2
               But to the extent there is any ambiguity, “when reviewing an
         agency’s statutory interpretation under the APA’s ‘not in accordance
         with law’ standard, . . . [we] adhere to the familiar two-step test of
         Chevron.” Nw. Envtl. Advocates v. U.S. E.P.A., 537 F.3d 1006, 1014 (9th
         Cir. 2008). Applying Chevron deference, we would conclude that
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 19 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 19 of 25




                          STATE OF CALIFORNIA V. AZAR                        19

              But even if referrals are included under the rubric of
         “pregnancy counseling,” it is not clear that referring a patient
         to a non-abortion doctor is necessarily “directive.”
         Nondirective counseling does not require equal treatment of
         all pregnancy options—rather, it just requires that a provider
         not affirmatively endorse one option over another. 84 Fed.
         Reg. at 7716. When Congress wants specific pregnancy
         options to be given equal treatment, it knows how to say so
         explicitly. For example, Congress has mandated that
         “adoption information and referrals” shall be provided “on
         an equal basis with all other courses of action included in
         nondirective counseling.”        42 U.S.C. § 254c-6(a)(1)
         (emphasis added). If “nondirective” already meant that all
         pregnancy options (including adoption) shall be given equal
         treatment, it would render meaningless Congress’s explicit
         instruction that adoption be treated on an equal basis with
         other pregnancy options. “[C]ourts avoid a reading that
         renders some words altogether redundant.” Scalia, Antonin,
         and Garner, Bryan A., Reading Law: The Interpretation of
         Legal Texts (2012) 176. Congress has enacted no such
         statutory provision explicitly requiring the equal treatment
         of abortion in pregnancy counseling and referrals. 3

            We next consider § 1554 of the ACA. As a threshold
         matter, it seems likely that any challenge to the Final Rule

         HHS’s treatment of counseling and referral as distinct concepts is a
         reasonable interpretation of the applicable statutes.

             3
               But as discussed above, to the extent there is any ambiguity as to
         whether the appropriation rider’s nondirective mandate means that Title
         X grantees must be allowed to provide referrals to abortion providers on
         an equal basis with non-abortion providers, we would defer to HHS’s
         reasonable interpretation under Chevron that referral to non-abortion
         providers is consistent with the provision of nondirective pregnancy
         counseling.
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 20 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 20 of 25




         20             STATE OF CALIFORNIA V. AZAR

         relying on § 1554 is waived because Plaintiffs concede that
         HHS was not put on notice of this specific challenge during
         the public comment period, such that HHS did not have an
         “opportunity to consider the issue.” Portland Gen. Elec. Co.
         v. Bonneville Power Admin., 501 F.3d 1009, 1024 (9th Cir.
         2007) (“The waiver rule protects the agency’s prerogative to
         apply its expertise, to correct its own errors, and to create a
         record for our review.”). Although some commenters stated
         that the proposed Final Rule was contrary to the ACA
         generally, and still others used generic language similar to
         that contained in § 1554, preservation of a challenge requires
         that the “specific argument” must “be raised before the
         agency, not merely the same general legal issue.” Koretoff
         v. Vilsack, 707 F.3d 394, 398 (D.C. Cir. 2013) (per curiam).
         Although “agencies are required to ensure that they have
         authority to issue a particular regulation,” they “have no
         obligation to anticipate every conceivable argument about
         why they might lack such statutory authority.” Id. at 398.

             But even if this challenge were preserved, it seems likely
         that § 1554 does not affect § 1008’s prohibition on funding
         programs where abortion is a method of family planning.
         Section 1554 prohibits “creat[ing] any unreasonable barriers
         to the ability of individuals to obtain appropriate medical
         care,” “imped[ing] timely access to health care services,”
         “interfer[ing] with communications regarding a full range of
         treatment options between the patient and the provider,”
         “restrict[ing] the ability of health care providers to provide
         full disclosure of all relevant information to patients making
         health care decisions,” “violat[ing] the principles of
         informed consent and the ethical standards of health care
         professionals,” and “limit[ing] the availability of health care
         treatment for the full duration of a patient’s medical needs.”
         42 U.S.C. § 18114. But as the Supreme Court noted in Rust,
         there is a clear distinction between affirmatively impeding
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 21 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 21 of 25




                          STATE OF CALIFORNIA V. AZAR                        21

         or interfering with something, and refusing to subsidize it.
         Rust, 500 U.S. at 200–01. In holding that the 1988
         regulations did not violate the Fifth Amendment, the
         Supreme Court reasoned that “[t]he Government has no
         constitutional duty to subsidize an activity merely because
         the activity is constitutionally protected,” and that the
         Government “may validly choose to fund childbirth over
         abortion and implement that judgment by the allocation of
         public funds for medical services relating to childbirth but
         not to those relating to abortion.” Id. at 201. The
         Government’s “decision to fund childbirth but not abortion
         places no governmental obstacle in the path of a woman who
         chooses to terminate her pregnancy, but rather, by means of
         unequal subsidization of abortion and other medical
         services, encourages alternative activity deemed in the
         public interest.” Id. (internal quotations and citations
         omitted). Indeed, the Supreme Court has recognized that
         “[t]he difficulty that a woman encounters when a Title X
         project does not provide abortion counseling or referral
         leaves her in no different position than she would have been
         if the Government had not enacted Title X.” Id. at 202.
         Rust’s reasoning is equally applicable to counter the district
         courts’ conclusions that the Final Rule is invalidated by
         § 1554. Title X is a limited grant program focused on
         providing pre-pregnancy family planning services—it does
         not fund medical care for pregnant women. The Final Rule
         can reasonably be viewed as a choice to subsidize certain
         medical services and not others. 4


             4
               The preamble to § 1554 also suggests that this section was not
         intended to restrict HHS interpretations of provisions outside the ACA.
         If Congress intended § 1554 to have sweeping effects on all HHS
         regulations, even those unrelated to the ACA, it would have stated that
         § 1554 applies “notwithstanding any other provision of law,” rather than
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 22 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 22 of 25




         22               STATE OF CALIFORNIA V. AZAR

                                            III.

              The district courts also held that the Final Rule likely
         violates the Administrative Procedure Act (APA)’s
         prohibition on “arbitrary and capricious” regulations.
         5 U.S.C. § 706(2)(A). “‘Arbitrary and capricious’ review
         under the APA focuses on the reasonableness of an agency’s
         decision-making process.” CHW W. Bay v. Thompson,
         246 F. 3d 1218, 1223 (9th Cir. 2001) (emphasis in original).
         But “[t]he scope of review under the ‘arbitrary and
         capricious’ standard is narrow and a court is not to substitute
         its judgment for that of the agency.” Vehicle Mfrs. Ass’n of
         U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
         (1983). We think that is precisely what the district courts
         did.

             To find that the Final Rule’s enactment was arbitrary and
         capricious, the district courts generally ignored HHS’s
         explanations, reasoning, and predictions whenever they
         disagreed with the policy conclusions that flowed therefrom.

              For example, with respect to the physical separation
         requirement, the district courts ignored HHS’s reasoning for
         its re-imposition of that requirement (which was approved
         by Rust): that physical separation would ensure that Title X
         funds are not used to subsidize abortions via co-location of
         Title X programs in abortion clinics. See 84 Fed. Reg.
         at 7763–68. HHS’s reasoning included citation to data
         suggesting “that abortions are increasingly performed at
         sites that focus primarily on contraceptive and family

         “[n]otwithstanding any other provision of this Act.” See, e.g., Andreiu v.
         Ashcroft, 253 F.3d 477, 482 (9th Cir. 2001) (holding that the phrase
         “notwithstanding any other provision of law” in 8 U.S.C. § 1252(f)(2)
         meant that the provision “trumps any contrary provision elsewhere in the
         law”).
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 23 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 23 of 25




                        STATE OF CALIFORNIA V. AZAR                  23

         planning services—sites that could be recipients of Title X
         funds.” Id. at 7765. Similarly, the district courts ignored
         HHS’s primary reasoning for prohibiting abortion
         counseling and referrals: that such restrictions are required
         by HHS’s reasonable reading of § 1008 (again, approved by
         Rust). Id. at 7746–47. Further, the district courts ignored
         HHS’s consideration of the effects that the Final Rule would
         likely have on the number of Title X providers, and credited
         Plaintiffs’ speculation that the Final Rule would “decimate”
         the Title X provider network, rather than HHS’s
         prediction—based on evidence cited in the administrative
         record—“that honoring statutory protections of conscience
         in Title X may increase the number of providers in the
         program,” by attracting new providers who were previously
         deterred from participating in the program by the former
         requirement to provide abortion referrals. See id. at 7780.
         Such predictive judgments “are entitled to particularly
         deferential review.” Trout Unlimited v. Lohn, 559 F.3d 946,
         959 (9th Cir. 2009). With respect to the Final Rule’s
         definition of “advanced practice provider,” and its provision
         on whether family planning methods must be “medically
         approved,” HHS reasoned that these provisions would
         clarify subjects that had caused confusion in the past.
         84 Fed. Reg. at 7727–28, 32. Although the district courts
         insist that HHS failed to consider that the Final Rule requires
         providers to violate medical ethics, HHS did consider and
         respond to comments arguing just that. See id. at 7724,
         7748. HHS similarly considered the costs of compliance
         with the Final Rule. Id. at 7780.

            In light of the narrow permissible scope of the district
         court’s review of HHS’s reasoning under the arbitrary and
         capricious standard, we conclude that HHS is likely to
         prevail on its argument that the district court erred in
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 24 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 24 of 25




         24               STATE OF CALIFORNIA V. AZAR

         concluding that the Final Rule’s enactment violated the
         APA. 5

                                           IV.

             The remaining factors also favor a stay pending appeal.
         HHS and the public at large are likely to suffer irreparable
         harm in the absence of a stay, which are comparatively
         greater than the harms Plaintiffs are likely to suffer.

             Absent a stay, HHS will be forced to allow taxpayer
         dollars to be spent in a manner that it has concluded violates
         the law, as well as the Government’s important policy
         interest (recognized by Congress in § 1008) in ensuring that
         taxpayer dollars do not go to fund or subsidize abortions. As
         the Supreme Court held in Rust, “the government may ‘make
         a value judgment favoring childbirth over abortion, and . . .
         implement that judgment by the allocation of public funds,”
         and by “declining to ‘promote or encourage abortion.’”
         Rust, 500 U.S. at 193. Additionally, forcing HHS to wait
         until the conclusion of a potentially lengthy appeals process
         to implement the Final Rule will necessarily result in
         predictable administrative costs, and will beget significant
         uncertainty in the Title X program.

             The harms that Plaintiffs would likely suffer if a stay is
         granted are comparatively minor. The main potential harms
         that Plaintiffs identify are based on their prediction that
         implementation of the Final Rule will cause an immediate

              5
                The district court in Washington also briefly stated that the Final
         Rule was likely invalid because it “violates the central purpose of Title
         X, which is to equalize access to comprehensive, evidence-based, and
         voluntary family planning.” Washington Preliminary Injunction Order
         at 15. But this conclusion is foreclosed by the existence of § 1008, and
         by the Supreme Court’s contrary finding in Rust.
Case 6:19-cv-00317-MC Document 165 Filed 06/20/19 Page 25 of 25
 Case: 19-15974, 06/20/2019, ID: 11338570, DktEntry: 25, Page 25 of 25




                       STATE OF CALIFORNIA V. AZAR                 25

         and steep decline in the number of Title X providers. But
         these potential harms obviously rely on crediting Plaintiffs’
         predictions about the effect of implementing the Final Rule,
         over HHS’s predictions that implementation of the final rule
         will have the opposite effect. As described above, we think
         that HHS’s predictions—supported by reasoning and
         evidence in the record (84 Fed. Reg. at 7780)—is entitled to
         more deference than Plaintiffs’ contrary predictions. While
         some Title X grantees will certainly incur financial costs
         associated with complying with the Final Rule if the
         preliminary injunctions are stayed, we think that harm is
         minor relative to the harms to the Government described
         above.

                                      V.

             Because HHS and the public interest would be
         irreparably harmed absent a stay, harms to Plaintiffs from a
         stay will be comparatively minor, and HHS is likely to
         prevail in its challenge of the preliminary injunction orders
         before a merits panel of this court (which is set to hear the
         cases on an expedited basis), we conclude that a stay of the
         district courts’ preliminary injunction orders pending appeal
         is proper.

            The motion for a stay pending appeal is GRANTED.
